DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13 are pending.

Claim Objections
Claim 4 objected to because of the following informalities:  the phrase “glycolsglycerols” appears to be two words run together.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,284,938 (“Dangayach A”) in view of US 8,927,677 (“Karunakaran”), as evidenced by US 2008/0254288.
As to claims 1, 4, and 9, Dangayach A teaches a composition containing an epoxy resin, thus a polymer based on epoxide compounds (abstract; 5:7-21, teaching epoxidized resins; note that applicant’s specification includes epoxy novolacs and bisphenol A epoxy, paras. 0014, 0015 as being a polymer based on epoxide compounds). Dangayach A further teaches a curing agent (5:23-40), to which a polylactone-polysiloxane copolymer may be added prior to curing the epoxy resin (abstract; 5:35-40). Dangayach A teaches that the curing agent may be mixed with 1 to 50 preferably 5 to 40 weight percent of the polysiloxane-polylactone copolymer (6:37-40), such that a component b would be formed having 1 to 29 % of the polycaprolactone-polysiloxane copolymer and 71 to 99 percent of curing agent, which overlaps the recited ranges for component b. 
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established. See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Dangayach A does not teach 0.5 to 25 % by weight of at least one polyhydric alcohol with respect to the polymer based on epoxide components. However, Karunakaran specifically teaches the use of polypropylene oxide polyols as a toughening agent in epoxy compositions (abstract) such as in encapsulation (7:30-40). Karunakaran specifically exemplifies Acclaim 8200 (Table I), a polypropylene glycol (see US 2008/0254288, para. 0096), therefore a polyhydric alcohol as required by claims 1, 4, and 9. Karunakaran teaches a preferred range of 1 to 25 wt % of the polyol toughener in an epoxy resin composition (4:35-40), where epoxy is preferably present in amounts between 30 to 60 wt % (3:15-20), for a preferred range of polypropylene glycol of 2 to 45 %, and a preferred range of epoxy of 55 to 98%, which overlaps the recited ranges of 0.5 to 25 wt % and 75 to 99.5 wt %, to provide toughening to the cured thermoset composition.
It would therefore be obvious to modify the composition of Dangayach A, including polycaprolactone-polysiloxane block copolymer, including within the recited range, further incorporating polypropylene polyol, including in the recited range, as Karunakaran teaches such amounts can be used for improving fracture toughness of epoxy thermoset without reducing Tg (1:55-60), thereby arriving at the invention of claims 1, 4, and 9.
As to claim 2, the ratio of a to b determination limitation is construed as a product by process limitation, for which the patentability is determined by the end product. See MPEP 2113. In this case, since no particular range of epoxy to curing agent equivalent is required by this claim, the composition of Dangayach A in view of Karunakaran, having an epoxide to curing agent mass ratio, is deemed to be the same, no matter the method of determining the ratio.
As to claim 3, Dangayach A teaches the epoxy resin, thus epoxide polymer, epoxidized halogenated bisphenol (7:19-20, teaching tetramethyl biphenyl 4, 4,’-diglycidyl ether), epoxy novolacs (5:10-20).
As to claim 5, Dangayach A teaches that the curing agent may be anhydride (5:23-30), and thus the use of such curing agents would be obvious over Dangayach A.
As to claims 6 and 11, Dangayach A teaches that the curing agent may be amine, such as polyamines or polyamides (5:23-30) as required by claim 11, and thus the use of such curing agents would be obvious over Dangayach A.
	As to claim 7, Dangayach A teaches that the polycaprolactone-polysiloxane block copolymer may have the structure of Formula I (2:60-65), where n is an integer between 1 and 200 (2:67), R1-R4 (corresponding to recited groups R2 to R5) are selected from the same groups as recited for R2-R5 (2:67-3:3), R5 and R5’ (corresponding to recited R1 and R1’), R5 and R5’ are preferably –R7O-, an alkyl ether, or may be -=R7-N2, an alkyl amine, where R7 is from C1-C20 alkyl, which overlaps the recited range of up to 7; and A, A’ and R6 are defined as recited, with m ranging from 1 to 250, and p from 0 to 6, which encompasses the recited range of 1 to 6 for p, and 1 to 25 for m (3:4-15).
	Furthermore, Dangayach exemplifies a polycaprolactone-polysiloxane-polycaprolactone copolymer having blocks of 2000, 3000, and 2000 number average molecular weight (7:30-35). In the case of polycaprolactone blocks, this meets the recited formula for A and A’ where R6 is hydrogen, p is 4. Furthermore, the number average molecular weight of the polycaprolactone block of 2000 suggests a value of m of approximately 20, which is within the recited range.
	It would therefore be obvious to modify the composition of Dangayach A in view of Karunakaran, using the polycaprolactone-polysiloxane copolymer, including in the recited R1 linear alkylene group of the recited length of R1 and R1’, as Dangayach A teaches that alkylene ether groups of such structure are preferred linking groups, thereby arriving at the invention of claim 7.
	As to claim 8, Dangayach A teaches that the R1 to R4 groups are most preferably methyl (4:8-11), and thus teaches the corresponding siloxane block of n ranging from 1 to 200 with methyl substituted on silicon. Furthermore, as discussed previously, Dangayach teaches polycaprolactone-polysiloxane-polycaprolactone copolymer having blocks of 2000, 3000, and 2000 number average molecular weight (7:30-35), such that the polycaprolactone blocks are calculated to have an approximate value of y of approximately 20. 
	Furthermore, Dangayach A teaches that the groups R5 and R5’ are –R7O- (3:15-40), where R7 is from where R7 is a linear alkylene group from 1 to 20, which includes a linear propyl group as recited between the polysiloxane and polycaprolactone blocks.
It would therefore be obvious to modify the composition of Dangayach A in view of Karunakaran, using the polycaprolactone-polysiloxane copolymer, including in the recited R1 linear alkylene group of the recited length of R1 and R1’, as Dangayach A teaches that alkylene ether groups of such structure are preferred linking groups, further using methyl substitution in the siloxane groups as taught to be preferred by Dangayach A, thereby arriving at the invention of claim 8.
Dangayach A does not teach preparing component a. However, Karunakaran teaches that components of an epoxy resin composition can be added in any order (5:43-47), and thus the addition of the polyol toughener to epoxy resin may be carried out prior to mixing with any curing agents, Furthermore, case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
. 	It would therefore be obvious to modify the method of Dangayach A, adding polycaprolactone-polysiloxane block copolymer to curing agent, as taught by Dangayach A, further modifying by adding the polypropylene oxide polyol to epoxy resin, therefore forming component a, prior to mixing epoxy resin and curing agent because of Karunakaran’s teaching that the polyol can be added in any order, thereby arriving at the invention of claim 9.
	As to claim 10, Dangayach A teaches anhydride curing agents, but not the specific recited anhydrides. Karunakaran teaches cycloaliphatic anhydride curing agents as epoxy curing agents, including THPA, HHPA, MTHPA, MHHPA, and MNA (3:20-25). As such, it would be obvious to modify the composition of Dangayach A using the aforementioned anhydrides because of Karunakaran’s teaching of the same curing agents.
As to claim 12, Dangayach A teaches the use of the composition for transfer molding (1:25-35), in which the composition solidifies (cures), thus Dangayach A teaches a cured resin in a molding composition.
As to claim 13, while the process is not exemplified, Dangayach A teaches that the block copolymer may be mixed with a curing agent prior to curing with epoxy, thus preparing component b. Furthermore, Dangayach A teaches melt blending of the whole composition, thus melt mixing components a and b, at temperatures of 100 to 120 degrees C (6:45-50). Dangayach A further teaches transfer molding by pressing in a mold, thus shaping (6:50-55), and cast (cured) at temperatures of 160 to 180 degrees C (6:55-60; 7:55-60). 

Claim(s) 1-3, 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-163116 A (“Matsumoto”).
A partial machine translation is enclosed.
As to claims 1 and 3, Matsumoto teaches an epoxy resin composition. Matsumoto teaches compositions containing 100 parts by weight of a cresol novolak epoxy resin, which is a polymer based on epoxide compounds as required by claims 1 and 3. Matsumoto teaches 53 parts by weight of a phenol novolak curing agent, and 10 parts by weight of a polyester-polysiloxane block copolymer, as an example B1 (para. 0047, table 2, example 1), and therefore teaches a component b containing 84 weight percent of curing agent and 16 wt % of polyester-polysiloxane block copolymer. Matsumoto teaches that the block copolymer B1 has a polydimethylsiloxane block with polycaprolactone blocks (para. 0044), thus a polycaprolactone-polysiloxane block copolymer. 
Matsumoto does not exemplify the use of a polyhydric alcohol, but teaches the use of 1.8 parts triphenylphosphine with respect to 100 parts of epoxy resin (para. 0047) as a curing accelerator. However, Matsumoto does not limit the curing accelerator of the composition, and teaches that other compounds, including triethanolamine, a polyhydric alcohol, may be used as the accelerator (para. 0032). As such, it would be an obvious modification to substitute another accelerator, including a polyhydric alcohol, as the accelerator, thus obtaining a component a with approximately 98 % of polymer based on epoxide compounds and approximately 2 % by weight of a polyhydric alcohol, which is within the range recited by claim 1, thereby arriving at the invention of claims 1 and 3.
As to claim 2, Matsumoto teaches a specific range of curing agent with respect to epoxy group (para. 0009).
As to claim 7, Matsumoto exemplifies block copolymer B1, that is prepared by reacting polydimethylsiloxane terminated at both ends by hydroxyethylmethyl ether groups with epsilon caprolactone (para. 0044). This reaction of caprolactone off the hydroxy groups at both ends is expected to product a block copolymer of the structure I where R2-R5 are methyl, R1 and R1’ are ethylmethyl ether groups, and A’ ad A’’ are each a polymeric unit of formula (II) where R6 is hydrogen and p is 4 from caprolactone. Matsumoto teaches that the polydimethylsiloxane is derived from dihydroxy polydimethylsiloxane having an average molecular weight of 890 g/mol (para. 0039), and it is calculated that the structure of formula (I) has an average n value of approximately 11. The finished polycaprolactone polysiloxane block copolymer has an average molecular weight of 2100 g/mol, and it calculated that the average value of m is approximately 5.
As to claim 12, Matsumoto teaches a cured product formed by molding (para. 0036).
As to claim 13, Matsumoto teaches mixing the components of at temperatures of 100 degrees C (para. 0048), and curing at 180 degrees C (para. 0049). Matsumoto is silent as to the order of mixing, that is mixing of the components of a and b, then mixing. However, case law holds that the selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930), and given that Matsumoto suggests the combination of the ingredients, the recited order is an obvious modification of Matsumoto known to those of skill in the art.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764